Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 16, 2022

                                           No. 04-22-00065-CR

                            In re Stephen Wayne RICHARDSON, Relator

                                           Original Proceeding 1

                                                  ORDER

        Relator’s petition for writ of mandamus is DISMISSED FOR LACK OF JURISDICTION.

        It is so ORDERED on February 16, 2022.



                                                                    _____________________________
                                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of February, 2022.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




This proceeding arises out of Cause No. 2010-CR-10629, styled Ex parte Richardson, pending in the 399th Judicial
1

District Court, Bexar County, Texas, the Honorable Juanita A. Vasquez-Gardner presiding.